Order entered June 11, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00917-CR

                              MAXIMO MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-33935-Y

                                            ORDER
       On April 24, 2013, this court ordered court reporter Sharon Hazlewood to file, within

FIFTEEN DAYS, a supplemental record that contains properly marked State’s Exhibits, as

follows:

           •   State’s Exhibit no. 1: DVD of the in-car police video;

           •   State’s Exhibit nos. 2 through 7: Police forms used in DWI cases;

           •   State’s Exhibit no. 8: SWIFS toxicology report;

           •   State’s Exhibit no. 9: Fingerprint card of appellant;

           •   State’s Exhibit nos. 10 and 11: Judgments for prior convictions from Travis

               County;
           •   State’s Exhibit no 12: Appellant’s Texas DPS record (redacted);

           •   State’s Exhibit no. 12A: Appellant’s Texas DPS record (unredacted);

           •   State’s Exhibit no. 13: Appellant’s fingerprint card;

           •   State’s Exhibit no. 14: Pen packet for F99-20555;

           •   State’s Exhibit no. 15: Mandate and judgment for F99-20555; and

           •   State’s Exhibit no. 21: Dallas County criminal docket sheet for driving while
               license suspended.

       To date, Ms. Hazlewood has neither filed the supplemental record nor communicated

with the Court regarding the status of that record.           The appeal cannot proceed until the

supplemental record is received.

       Accordingly, this Court ORDERS Sharon Hazlewood, official court reporter of the

Criminal District Court No. 7, to file, within TEN DAYS of the date of this order, a

supplemental record that contains properly marked State’s Exhibits, as set out above. No further

extensions will be granted. If Ms. Hazlewood does not file the supplemental record within the

time specified, we will order that she not sit as a court reporter until the supplemental record with

the properly marked exhibits is filed in this appeal.

       Appellant’s brief is due within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; and to counsel for all parties.

                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE